Clerke, J.
Upon the failure of the bank of Oliver Lee and Co., James M. Smith was appointed receiver of its property and effects, about September, 1857, and afterward-, as such .receiver, commenced an action in the Supreme Court against Henry L. Lansing, president of the bank, to compel him to convey real estate belonging to it, which he -had procured to be conveyed to him, and which he claimed to hold to secure himself, Dean Rich-mond, and others, against the liabilities which he and they -had incurred-as sureties for .the bank.. In August, 1859, a judgment was obtained in that action, directing Lansing to make the. conveyance. This judgment was, upon appeal, reversed by the General Term ; and upon appeal to the Court of Appeals, the judg-" ment of the General Term was reversed, and that of the Special - Term affirmed. A notice of lis pendens in this action" was filedin the office of the Clerk of Erie county, on the .8th day of April,' 1858. At the time the Plaintiffs bid off the premises -at the Sheriff’s, sale, under the execution in the action which they.- had brought, they had actual notice of the pendency of the action brought-by the receiver, of the judgments which had been render ed thereon, and of the appeal then pending in the Court of Appeals. The judgment obtained by the Plaintiffs against: Lan-. sing and others, .under which the execution to which I have referred was issued, was recovered on the 14th of January, 1860, for the sum of $20,714.871 ■ This judgment, duly docketed in the county of Albany, and a transcript thereof, was duly filed and docketed on the 16th of January, 1860, in the county of Erie. The Sheriff of Erie, after,due-notice, under the éxecution issued in this judg. ment, sold the-real estate which the Supreme Court, in the action *97brought by the receiver, had adjudged should be conveyed by Lansing to him.
Subsequently to the decision of the Court of Appeals, the said eal estate was sold by a referee on the 2d of July, 1862, under direction of the Superior Court, for the sum of $13,187 over and above the expenses of the sale. After the sale, and on the 18th of September, 1862, the Defendants in this action presented a petition to the Superior Court, asking for a distribution of the proceeds of the sale; and the Court granted an order requiring the receiver, the treasurer of the Plaintiffs, and others, .to show cause why the distribution should not be made. Upon proof of service of the order, the Court, on the 26th of September, 1862, directed the distribution, and ¡Richmond, received $10,493.09,. Lansing $1,049.48, and the Plaintiffs’ treasurer $1,644.43. For the recovery of this money paid to ¡Richmond and Lansing, this action was brought. On these facts,- the decision of the referee was correct.
The execution, issued upon the judgment in favor of the Plaintiffs against Lansing and others, was returned satisfied, and remains on record in full force. It cannot be vacated or impeached in any proceeding or action of this kind. No attempt has been made by the Plaintiffs either to vacate the return. to the. execution which was returned satisfied, or to appeal from the Superior Court, or to set aside the proceedings therein as fraudulent or irregular; and they have received, without protest, the money awarded to them under these proceedings.
The judgment should be affirmed, with costs..
All concur.
Affirmed.
JOEL TIFFANY,
State Eeporter.